COBB, Judge,
concurring specially.
I concur in the result reached by the majority because the issue on this appeal is planning, not development. The Florida Department of Community Affairs has attacked a provision of a Seminole County land use plan, which designates some five acres of land in the Wekiva River Protection Area as commercial rather than residential. The Department contends this designation contravenes the Wekiva River Protection Act of 1988. The Florida Land and Water Adjudicatory Commission (FLWAC), contrary to the findings and recommendation of the administrative hearing officer, entered an order directing Seminole County to change its commercial designation to a more restrictive one.
It should be noted that the Seminole County Comprehensive Plan contains a provision that no development of parcels in the Wekiva River Protection Area, wherein the disputed land is located, may be approved, regardless of the land use designation or zoning classification, unless the proposed development conforms to the provisions of the Wekiva River Protection Act. This *796safeguard in the Plan, together with section 369.305(l)(b)3, Florida Statutes (1989), certainly give adequate protection to the Wekiva River and its environs in Seminole County. The cited statute, which complements the prophylactic language in the Plan, prohibits “development that is not low density residential in nature, unless that development has less impacts on natural resources than low density residential development.”
In its implementation of the Comprehensive Plan, as constrained by the foregoing statutory language, the Seminole County Commission can, and presumably will, protect the Wekiva area from injurious commercial development. If not, then there is nothing to prevent any affected citizen from filing an injunctive action to enforce the applicable statute.
COWART, J., concurs.